DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species 23 in the reply filed on 11/1/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Suedkamp et al. (US Pub 2012/0071978).
With respect to claim 1, Suedkamp discloses a device (see figs 2D, 3A, 3D and 4C below) for therapeutically aligning two misaligned bones on opposite sides of a joint space, comprising: a first segment(fig 3A, 3D 14) having a mounting extension (fig 3A, 172) and an intervertebral spacer portion (see fig 3D below) configured to be disposed in the joint space; a second segment (fig 2D, 18) configured 
With respect to claim 11, Suedkamp discloses device for therapeutically aligning two misaligned bones on opposite sides of a joint space, comprising: a first segment (fig 3A, 3D, 14) having a plurality of mounting extensions (fig 3A, 172) and a U-shaped intervertebral spacer portion (see fig 3D below) configured to be disposed in the joint space; a second segment (fig 2D, 18) configured to mate with the first segment, the second segment including an aperture (Fig 2D, 72); a first set of fasteners (fig 4C, 26, 30) each configured to be received in one of the plurality of mounting extensions; a second fastener  (fig 2D, 22) configured to be received in the aperture. With respect to claim 12, Suedkamp discloses wherein the first segment and the second segment fasten together (fig 4C and paragraph 33, ratchet locking .

    PNG
    media_image1.png
    743
    768
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070123989 A1 discloses a device having two segments connected with a ratchet mechanism 
US 7594931 B2 discloses a device having two segments connected with a ratchet mechanism
US 9364342 B2 discloses a device having two segments connected with a ramp ratchet mechanism
US 20120277873 A1 a device having two segments with a U-shaped segment
US 20090182430 A1 a device having two segments	
US 20070123987 A1 a device having two segments connected with a ratchet
US 20100312346 A1 a device having two segments connected with a ratchet
US 8460388 B2 a device having two segments with a U-shaped segment
US 7018416 B2 a device having two segments with a U-shaped segment
US 20020099444 A1 a device having two segments with a U-shaped segment
US 6558424 B2 a device having two segments with a U-shaped segment
US 20040162618 A1 a device having two segments connected with a ratchet
US 20040254644 A1 a device having two segments connected with a ratchet and a U-shaped segment
US 20080033440 A1 a device having two segments connected with a ratchet
US 20120179259 A1 a device having two segments with a U-shaped segment

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773